 Case 3:18-cv-00051-M-BH Document 17 Filed 02/18/21                   Page 1 of 2 PageID 122



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TINA CONNOLLY,                                    )
ID # 54308-177,                                   )
                       Movant,                    )           No. 3:18-CV-51-M-BH
vs.                                               )           No. 3:16-CR-242-M-14
                                                  )
UNITED STATES OF AMERICA,                         )
               Respondent.                        )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the motion to vacate, set aside or correct sentence filed under 28 U.S.C. §

2255 is DENIED with prejudice.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the movant is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation in support of its finding that the movant has failed to

show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the [motion]

states a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 Case 3:18-cv-00051-M-BH Document 17 Filed 02/18/21                    Page 2 of 2 PageID 123



       If the movant files a notice of appeal, she must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.

       SIGNED this 18th day of February, 2021.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




                                                 2
